DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

        CORE LEARNING CENTER, INC., a Florida corporation,
         VANESSA RODRIGUEZ, and MARCIAL RODRIGUEZ,
                         Appellants,

                                    v.

                   TAFT MEDICAL REALTY, LLC,
                  a Florida limited liability company,
                               Appellee.

                              No. 4D22-236

                              [June 2, 2022]

   Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Fabienne Fahnestock, Judge; L.T. Case
No. CACE21-008454.

   Robert P. Frankel of the Law Offices of Robert P. Frankel, P.A.,
Plantation, for appellants.

   Marshall A. Adams, Joshua M. Bloom and Amber L. Ruocco of Lubell
& Rosen, LLC, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., LEVINE and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.